Opinión concurrente y disidente del
Juez Asociado Señor Negrón García.
Aunque coincidimos con el resultado de la opinión del Tribunal de que en las circunstancias de autos —por estar re-cluida la peticionaria Rivera Arroyo en la Escuela Industrial para Mujeres de Vega Alta— se infringió su derecho a un proceso rápido, disentimos del análisis y pronunciamiento para evaluar estos casos. Lo que es un período oneroso e irrazonable depende de los hechos peculiares de cada caso. No puede aprisionarse la norma establecida en Pueblo v. Vélez Castro, 105 D.P.R. 246 (1976), a una cronología de “tiesa aritmética” improrrogable. Hernández Pacheco v. Flores Rodríguez, 105 D.P.R. 173, 177 (1976).
Finalmente, contrario a la opinión de hoy del Tribunal, rechazamos la conclusión de que el elemento de buena o mala fe del Ministerio Fiscal —esto es, una conducta dilatoria in-tencional— no sea factor a tomarse en cuenta. Ello resulta esencial para adjudicar en buena juridicidad si una tardanza de este género justifica el archivo del caso. Pueblo v. Rivera Tirado, 117 D.P.R. 419 (1986). Resolver lo contrario es apar-tarse de un principio elemental en la adjudicación de toda controversia humana.